Citation Nr: 1626162	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  06-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to December 20, 2013, and in excess of 70 percent thereafter.  

2.  Entitlement to an initial disability rating for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to February 19, 2015, and in excess of 40 percent thereafter.  

3.  Entitlement to an effective date prior to July 14, 2009, for the grant of entitlement to service connection for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from October 1963 to June 1969.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2005 by the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In addition, the current appeal also arises from a November 2010 rating decision by the VA Appeals Management Center (AMC) in Washington, DC.  

In October 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing.  A transcript of the hearing is associated with the claims file.  

The current issues were remanded by the Board in June 2012, March 2013, and September 2014.  A September 2015 rating decision granted in full the claim of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  As the TDIU claim was granted in full, it is no longer on appeal before the Board.  

The September 2015 rating decision also partially granted the issues on appeal, raising the disability rating assigned for the Veteran's PTSD to 70 percent effective December 20, 2013, raising the disability rating assigned for the Veteran's peripheral neuropathy of the right lower extremity to 40 percent effective February 19, 2015, and assigning a new effective date of July 14, 2009 for service connection for peripheral neuropathy of the right lower extremity.  The effective date for service connection for peripheral neuropathy of the right lower extremity had previously been August 9, 2010.  

The issue of entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to December 20, 2013, and in excess of 70 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a letter received on April 6, 2015, the Veteran withdrew his appeal for entitlement to an increased rating for peripheral neuropathy of the right lower extremity and entitlement to an earlier effective date for peripheral neuropathy of the right lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial disability rating for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to February 19, 2015, and in excess of 40 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to an effective date prior to July 14, 2009 for the grant of entitlement to service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal for entitlement to an initial disability rating for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to February 19, 2015, and in excess of 40 percent thereafter, and entitlement to an effective date prior to July 14, 2009 for the grant of entitlement to service connection for peripheral neuropathy of the right lower extremity in a letter received on April 6, 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.

The Board recognizes that the September 2015 rating decision was issued after the Veteran's withdrawal was received.  However, as there has been no notice of disagreement received for this decision, a new appeal has not begun on these issues.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  


ORDER

1.  The appeal for an initial disability rating for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to February 19, 2015, and in excess of 40 percent thereafter, is dismissed.

2.  The appeal for an effective date prior to July 14, 2009, for the grant of entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.  


REMAND

Unfortunately, additional remand is required.  The September 2014 remand instructed the AOJ to associate with the claims file all VA medical records pertaining to the Veteran that are dated since October 2013 and prior to 2009.  Although handwritten notes on a copy of the remand and the evidence listed in the September 2015 supplemental statement of the case indicate that VA treatment records from Tampa were found from December 28, 2012 to September 2015, treatment records from Miami were found from December 9, 1999 to April 8, 2013, and treatment records from Atlanta were found from December 17, 1997 to January 30, 1998, these full records have not been associated with the claims file.  Therefore, the incomplete record that necessitated remand in September 2014 has not been remedied, and the Board may not issue a decision.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the James A. Haley Veterans' Hospital in Tampa, Florida, the Miami VA Healthcare System, and the Atlanta VA Medical Center, and all associated facilities, and associate with the claims file any records pertaining to the Veteran dated since October 2013 and prior to 2009.  This instruction specifically includes records from Tampa dated from October 2013 to the current day, records from Miami dated from December 9, 1999 to April 8, 2013, and records from Atlanta from December 17, 1997 to January 30, 1998.

If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


